                       Case 1:17-cr-00402-JGK Document 166 Filed 10/15/20 Page 1 of 7


AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                               )
              UNITED STATES OF AMERICA                                         )         JUDGMENT IN A CRIMINAL CASE
                                   V,                                          )
                       COURTNEY GRAVES                                         )
                                                                                         Case Number: S4 1:17CR00402-003 (JGK)
                                                                               )
                                                                               )         USM Number: 79204-054
                                                                               )
                                                                               )          DAVID TOUGER
                                                                               )         Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            ONE, TWO AND THREE OF THE SUPERSEDING INFORMATION
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was fo und guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended
18 USC 1349                       Conspiracy to Commit Bank Fraud                                                1/31/2016

18 USC 1028(a)(1) & (b)           Aggravated Identity Theft                                                      1/31/2016              2

18 USC 1349                       Conspiracy to Commit Bank Fraud                                                8/31/2015              3

       The defendant is sentenced as provided in pages 2 through                    7           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984 .
D The defendant has been found not guilty on count(s)
~ Count(s)                                                           ~ are dismissed on the motion of the United States.
               -ALL
                 -- OPEN COUNTS
                      - - - - - - - - - Dis
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mai Iing address unti I al I fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                9/23/2020
                                                                             Date of Imposition of .Judgment



                                                                        r!!,,, .,/·!td!t
                                                                                    JOHN G. KOELTL, UNITED STATES DISTRICT JUDGE
                                                                             Name and Title of Judge




                                                                             Date    l         (
                           Case 1:17-cr-00402-JGK Document 166 Filed 10/15/20 Page 2 of 7
AO 2458 (Rev . 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                     Judgment - Page   _ =
                                                                                                                         2 --- of   7
 DEFENDANT: COURTNEY GRAVES
 CASE NUMBER: S41:17CR00402-003 (JGK)

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Time Served, to run concurrently on Counts 1, 2 and 3.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      ----------
                                                   D a.m.     D p.m.       on

           D    as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D before 2 p.m . on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UN ITED STATES MARSHAL


                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
                         Case 1:17-cr-00402-JGK Document 166 Filed 10/15/20 Page 3 of 7


AO 2458 (Re v 09/1 9)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Re lease
                                                                                                         Judgment- Page _ _ _ of
DEFEN DANT: COURTNEY GRAVES
CASE NUMBER: S4 1:17CR00402-003 (JGK)
                                                         SUPERVISED RELEASE
Upon release from imprisonment, yo u wi ll be on supervised release fo r a term of:

 2 years.

 --Supervised release shall run as follows: 2 years on Counts 1 and 3, and 1 year on Count 2, all to run concurrently.

 --The defendant shall not possess a firearm or destructive device, as defined in 18 USC 921 .

 --The defendant shall submit her person , and any property, residence, vehicle, papers, computer, other electronic
 communication , data storage devices , cloud storage or media , and effects to a search by any United States Probation
 Officer, and if needed , with the assistance of any law enforcement. The search is to be conducted when there is reasonable
 suspicion concerning violation of a condition of supervision or unlawful conduct by the defendant. Failure to submit to a
 search may be grounds for revocation of the defendant's supervised release . The defendant shall warn any other
 occupants that the premises may be subject to searches, pursuant to this condition . Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 --The defendant shall provide the Probation Department with access to any requested financial information.

 - The defendant shall incur no new credit charges , nor shall she open any additional lines of credit without the approval of
 the Probation Department, unless the defendant is in compliance with the installment payment schedule .

 --The defendant shall pay restitution to JP Morgan Chase Bank, in the amount of $149,688.23. Restitution is payable at the
 rate of 5% of the defendant's gross monthly income, beginning November 2020. Restitution is joint and several with Laquan
 Williams, 17 er 402-01 (JGK), Felix Rosario , 17 er 402-05 (JGK),, Kerschon Anderson , 18 er 349 (JGK), and the defendant.




                                                        MANDATORY CONDITIONS
1.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    Y o u must refrain from any un lawfu l u se ofa controlled substance. You mu st submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     li1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check if applicable)
5.     ~ You must cooperate in the co ll ection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 1, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D   You must participate in an approved program for domestic violence. (check if applicable)

You mu st comply with the standard conditions that have been adopted by thi s court as well as with any other conditions on the attached
page.
                         Case 1:17-cr-00402-JGK Document 166 Filed 10/15/20 Page 4 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment- Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: COURTNEY GRAVES
CASE NUMBER: S4 1:17CR00402-003 (JGK)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least JO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0 . You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
                         Case 1:17-cr-00402-JGK Document 166 Filed 10/15/20 Page 5 of 7

AO 245B (Rev . 091 19)   .Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment -   Page       5    of        7
 DEFENDANT: COURTNEY GRAVES
 CASE NUMBER: S4 1:17CR00402-003 (JGK)
                                                  CRIMINAL MONET ARY PENAL TIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment              Restitution                Fine                         AV AA Assessment*              JVT A Assessment**
 TOTALS             $    300.00               $149,688.23              $                             $                              $



 D       The determination of restitution is deferred until
                                                            -----
                                                                  . An Amended Judgment in a Criminal Case (AO 245C) will be
         entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664(i), all non federal victims must be paid
         before the United States is paid .

 Name of Payee                                                     Total Loss***                     Restitution Ordered            Priority or Percentage
   JP Morgan Chase                                                           $149,688.23                       $149,688.23




 TOTALS                                 $                  149,688.23                 $                  149,688.23
                                                                                          - - - -------

 D        Restitution amount ordered pursuant to plea agreement $

 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 lt'.l   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          D the interest requirement is waived for the             D fine     lt'.l   restitution.

          D the interest requirement for the          D     fine    D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018. Pub.L.No.115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title                   18 for offenses committed on
 or after September 13 , 1994, but before April 23, 1996.
                          Case 1:17-cr-00402-JGK Document 166 Filed 10/15/20 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                  .Judgment - Page _____fi___ of
 DEFENDANT: COURTNEY GRAVES
 CASE NUMBER: S4 1:17CR00402-003 (JGK)

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D    Lump sum payment of$                                    due immediately, balance due

            D     not later than                                        , or
            D     in accordance with D C,               D D,       D     E, or     D F below; or
 B     D    Payment to begin immediately (may be combined with                   • c,        DD, or       D F below); or

 C     D    Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $   _ _ _ over a period of
                            (e.g. , months or years), to commence          ___          (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e .g. , months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e .g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     el   Special instructions regarding the payment of criminal monetary penalties:
             --The special assessment shall be due immediately.
             --Restitution is payable at the rate of 5% of the defendant's gross monthly income, beginning November 30, 2020 .
             Restitution is joint and several with Laquan Williams, Felix Rosario, the defendant and Kerschon Anderson, who is
             under 18 er 349 (JGK).


 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                       Joint and Several                 Corresponding Payee,
       (including defendant number)                            Total Amount                        Amount                           if appropriate
      Laquan Williams, 17 er 402-01 (JGK)
                                                                149,688.23                 149,688.23


 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments ~h<1;ll be applied _in the following ord~r: (I) ~sse_ssment, (2) restitution principal, (3) i:estitution interest, (4) AV AA assessment,
 (5) fine prmc1pal , (6) fine mterest, (7) commumty rest1tut1on, (8) JVT A assessment, (9) penalties, and ( I 0) costs, mcluding cost of
 prosecution and court costs.
                         Case 1:17-cr-00402-JGK Document 166 Filed 10/15/20 Page 7 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6A - Schedule of Payments
                                                                                                 Judgment-Page   _ 7_   of        7
DEFENDANT: COURTNEY GRAVES
CASE NUMBER: S4 1:17CR00402-003 (JGK)

        ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                             Joint and Several             Corresponding Payee,
(including defendant number)                              Total Amount            Amount                      if appropriate

Felix Rosario, 17 er 402-05 (JGK)
                                                              $149,688 .23           $149,688 .23


Kersehon Anderson, 18 er 349 (JGK)
                                                              $149,688.23            $149,688.23


Courtney Graves, 17 er 402-03 (JGK)
                                                              $149,688.23            $149,688 .23
